DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuta et al. (PGPUB 2016/0316059), hereinafter referenced as Nuta.

Regarding claims 1, 8 and 15, Nuta discloses a method, system and media, hereinafter referenced as a method comprising:  
one or more processors (processor; p. 0159); 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (media; p. 0159), cause the one or more processors to perform operations comprising:
receiving digital audio data generated at a first client device, the digital audio data representing at least a target audio signal (speech signal) and a noise signal (noise; p. 0042); 
analyzing a portion of the digital audio data using a machine-learning (ML) model (machine learning; p. 0097), wherein the ML model is trained to reduce a representation of the noise signal in the portion of the digital audio data (noise reduction; p. 0042); 
obtaining, based at least in part on the analyzing, enhanced digital audio data that represents at least the target audio signal (speech quality; p. 0095-0097); and 
sending the enhanced digital audio data to a second client device (remove noise and enhance speech quality; p. 0143-0150, 0042, 0051-0053).  
Regarding claims 2, 9 and 16, Nuta discloses a method further comprising: 
determining an audio type of the target audio signal (identify specific audio data; p. 0042, 0051-0053, 0062); and 
selecting the ML model from a group of ML models based at least in part on the ML model being trained with training data of the audio type (select a model; p. 0042, 0051-0053, 0062).  
Regarding claims 5, 12 and 19, Nuta discloses a method wherein the ML model is trained to identify representations of noise signals caused by at least one of microphone distortion, wind noise, or acoustic reverberation (distort acoustic waves; p. 0047).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuta in view of Blau et al. (PGPUB 2019/0045293), hereinafter referenced a Blau.

Regarding claims 3, 10 and 17, Nuta discloses a method wherein: 
determining the audio type comprises determining that the target audio signal represents speech (speech data; p. 0042, 0051-0053, 0062); and
selecting the ML model from the group of ML models is based on the ML model being trained to enhance speech (noise reduction/quality; p. 0042, 0095-0097), but does not specifically teach another ML model that is trained to enhance music audio.
Blau discloses a method comprising another model that is trained (fig. 6) to enhance music audio (p. 0138), to provide an enhanced listening environment.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to personalize data.


Claims 4, 6, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuta in view Bhat et al. (PGPUB 2017/0287481), hereinafter referenced as Bhat.

Regarding claims 4, 11 and 18, Nuta discloses a method as described above, but does not specifically teach a method further comprising: 
receiving digital image data representing a face of a user; 
identifying a portion of the digital image data representing lip movement of the user; and 
determining that the portion of the digital image data corresponds to the portion of the digital audio data that is analyzed using the ML model.  
Bhat discloses a method comprising:
receiving digital image data representing a face of a user (extracting a speaker face; p. 0056); 
identifying a portion of the digital image data representing lip movement of the user (associate speaker with lip movement; p. 0056); and 
determining that the portion of the digital image data corresponds to the portion of the digital audio data that is analyzed (audio and facial image; p. 0055-0056), to assist with speaker recognition.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to create a personalized environment.
Regarding claims 6, 13 and 20, Nuta discloses a method further comprising: 
identifying the portion of the digital audio data based at least in part on the target signal in the portion representing speech of a user (remove noise; p. 0042); and  
determining an identity of the user using a speaker-identification technique and the portion of the digital audio data (speaker identity; p. 0052, 0063, 0137).  In addition, Bhat discloses a method comprising determining an identity of the user using a speaker-identification technique and the portion of the digital audio data (speaker is identified; p. 0056) and tagging, prior to the analyzing, the portion of the digital audio data with the identity of the user (tag to speakers; p. 0056).  
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuta in view Erickson et al. (PGUB 2006/0147185), hereinafter referenced as Erickson.

Regarding claims 7 and 14, Nuta discloses a method further comprising: 
obtaining first digital communication data that includes the digital audio data (microphone) and digital video data (camera; p. 0145-0148); and
extracting the digital audio data from the first digital communication data (audio data from microphone; p. 0145-0148), but does not specifically teach merging the enhanced digital audio data and the digital video data to generate second digital communication data and wherein sending the enhanced digital audio data to the second client device includes sending the second digital communication data to the second client device.
Erickson discloses a method comprising:
merging the enhanced digital audio data and the digital video data to generate second digital communication data; and 
wherein sending the enhanced digital audio data to the second client device includes sending the second digital communication data to the second client device (combining audio and video; p. 0027-0034), to provide additional capabilities.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to have the flexibility to combine data to provide an enhanced output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657